* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 571, n. 93.
The appellants, along with Chris Davis, were indicted and convicted in the circuit court of Prentiss county of the crime of attempting to manufacture intoxicating liquors, and from that judgment they appeal to this court.
There was a former trial and conviction of appellants and Chris Davis, from which judgment they appealed to this court, and the judgment was reversed and the case remanded. Davis et al. v.State, 114 Miss. 551, 110 So. 447. On the first trial, the appellants did not testify in their own behalf, and introduced no evidence tending to show that the still upon which it was charged they had attempted to manufacture intoxicating liquors was on the land in which they had possession or any interest. However, on the second trial, the appellant's evidence tended to show that the land upon which the still was found by the searching officers was leased by and in possession of the appellants. The still was searched for and found by the officer without a search warrant. A material part of the evidence against the appellants was procured by virtue of the search and finding of the still. The evidence on behalf of appellants that the land upon which the still was found was leased by and used by appellants as a pasture was uncontradicted. The trial court refused to exclude the evidence against the appellants procured as the result of the search. The attorney-general confesses that this was error. We are of the opinion that the attorney-general was justified in doing so.
Reversed and remanded. *Page 240